Exhibit 10.1
 
 
LOAN AGREEMENT


THIS LOAN AGREEMENT ("Agreement") is made as of the 29th day of June, 2016 by
and among SUMMER ENERGY, LLC, a Texas limited liability company ("Borrower"),
SUMMER ENERGY HOLDINGS, INC., a Nevada Corporation ("Guarantor"), and BLUE WATER
CAPITAL FUNDING, LLC, a Florida limited liability company ("Lender").




RECITALS



A. The Borrower has requested from the Lender an extension of credit in the form
of revolving cash advances (the "Loan"), the proceeds of which are to be used to
re-finance Borrower's existing debt with a secured lender and for general
corporate purposes.

B. The Lender is willing to agree to provide the Loan to the Borrower on the
terms and conditions hereinafter contained;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
1. Documents Delivered by Borrower.  To induce the Lender to commit to make the
requested Loan, the Borrower shall, on the date hereof, deliver to Lender the
following, all of which shall be in form and substance acceptable to the Lender:

1.1 Revolving Promissory Note.  The Borrower's Revolving Promissory Note of even
date herewith, in the amount of $5,000,000.00 payable to the Lender (the
"Revolving Note");

1.2 Security Agreement.  A Security Agreement ("Security Agreement") in favor of
the Lender covering and guarantying Lender a security interest in the collateral
described therein ("Collateral");

1.3 Guaranty.  Guaranty of Borrower's obligations hereunder and relating to the
indebtedness evidenced by the Revolving Note executed and delivered by Summer
Energy Holdings, Inc., a Nevada corporation (the "Guarantor").

1.4 Subordination Agreement.  The Subordination Agreement ("Subordination
Agreement") executed and delivered by Lender whereby Lender agrees to
subordinate its security interest in the assets of Borrower to DTE Energy
Trading, Inc., a Michigan corporation ("DTE Energy") pursuant to that certain
Credit Agreement dated April 1, 2014, by and between Borrower and DTE Energy.

1.5 Financing Statement.  UCC‑1 Financing Statement executed by Borrower for
filing in such offices as the Lender may deem necessary or desirable relating to
the Security Agreement.

1.6 Written Action of Borrower.  A Written Action of the Manager of Borrower in
Lieu of a Meeting containing resolutions of Borrower authorizing the Loans.

1

--------------------------------------------------------------------------------

1.7 Certificate of Status.  A copy of the Borrower's Certificate of Status
certified by the Office of the Texas Secretary of State.

1.8 Insurance Certificate.  Certificates of insurance evidencing a policy or
policies of insurance covering the Borrower's operations and the Collateral as
required by Section 4.2 of this Agreement, such policy to insure against all
risks and name the Lender as loss payee on all property policies and as an
additional insured as to all liability policies.

1.9 Financial Statements.  Current financial statements of Borrower and
Guarantor and in a form and prepared in a manner acceptable to the Lender.

1.10 Searches.  Complete UCC and state and federal tax lien searches from such
offices as the Lender may request which confirm that there are no interests
which would be prior to the Lender's interest, other than those of DTE Energy.

1.11 Releases.  A release/amendment document pursuant to which any security
interest in the Collateral other than the interest of Lender or DTE Energy shall
be released.

2. Commitment of Lender.

2.1 Revolving Loan.  So long as there exists no Event of Default hereunder and
no event has occurred which would be an Event of Default with the giving of
notice or lapse of time or both, and subject to all other terms and conditions
hereof, the Lender shall lend to the Borrower and Borrower may borrow from the
Lender for the account of Borrower.  The advances in aggregate outstanding shall
not exceed $5,000,000.00.

2.2 Fees.

(a) Due Diligence Fee.  $10,000.00 due diligence fee which was paid by Borrower
to Lender on May 9, 2016.


(b) Closing Fee.  One percent (1.0%), or $50,000.00), closing fee payable at
closing by Borrower, which is defined as the date of funding.


(c) Minimum Monthly Financing Fee.  Borrower shall pay to Lender a Minimum
Monthly Financing Fee as further described in the Revolving Note.


(d) Late Fees.  Borrower agrees to pay a late payment service charge in an
amount equal to three percent (3.0%) of any installment of principal or interest
(excluding the final balloon payment) not received by the Lender within ten (10)
days after the date due.



2.3 Interest and Payments.  Interest accrued on the Revolving Note shall be
payable monthly on or before the tenth day of each month following invoicing and
on the same day of each month thereafter.  The interest rate for the Revolving
Note shall be 11% per annum.  Interest will accrue on the Revolving Note as
stated therein.

2

--------------------------------------------------------------------------------

2.4 Maturity.  All unpaid principal of the Revolving Note, all interest accrued
thereon, and all fees and costs, shall be due and payable on June 30, 2018.

2.5 Computations.  Interest on the Revolving Note and any other compensation
payable to Lender thereunder shall be computed on a 365/360 basis; that is, by
applying the ratio of the annual interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.

2.6 Prepayments.  Except as otherwise provided herein or in the Revolving Note,
no prepayment premium shall be applicable to any payment of principal pursuant
to the Revolving Note.

3. Representations and Warranties.  The Borrower represents and warrants that:

3.1 Organization, Qualification and Authorization.  Borrower is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Texas; has the power and authority to own its property
and to carry on its business as now being conducted; and is duly qualified and
licensed to do business, and is in good standing, in every jurisdiction in which
the nature of the business in which it is engaged makes such qualification or
licensing necessary.

3.2 Validity of Obligations.  Borrower and Guarantor have full power, right and
authority to execute and deliver this Agreement, the Revolving Note and all
other documents and agreements required to be delivered by Borrower hereunder,
as applicable, ("Loan Documents"), to obtain the credit herein provided for, and
to perform and observe each and all of the matters and things provided for in
the Loan Documents.  The execution and delivery of the Loan Documents and the
performance or observance of the terms thereof have been duly authorized by all
necessary organizational and member action and do not contravene or violate any
provision of law or any provision of Borrower's organizational documents or any
covenant, indenture or agreement of or binding upon Borrower, nor require the
consent or approval of any governmental entity or agency.

3.3 Title to Assets.  The Borrower has good and marketable title to all of its
property and assets reflected in its most recent balance sheet delivered to the
Lender, subject to the encumbrances as therein detailed.

3.4 Litigation.  No actions, suits or proceedings are pending or, to Borrower's
knowledge, threatened, against or affecting it before any court, governmental or
administrative body or agency which might result in any material adverse change
in the operations, business property, assets or condition (financial or
otherwise) of Borrower, or which would question the validity of this Agreement
or of any action taken or to be taken by Borrower pursuant to or in connection
with this Agreement.

3.5 No Events of Default.  No Event of Default as hereinafter defined has
occurred and is continuing as of the date hereof and no event has occurred and
is continuing which would be an Event of Default hereunder were it not for any
grace period specified herein or which would become an Event of Default if
notice thereof were given to Borrower.

3

--------------------------------------------------------------------------------

3.6 Financial Condition.  The financial statements of the Borrower heretofore
furnished to the Lender, if any, are complete and correct in all material
aspects and fairly present the respective financial condition of the Borrower at
the date of such statements, and have been prepared in accordance with generally
accepted accounting principles, consistently applied.  Since the most recent set
of financial statements delivered by the Borrower to the Lender, if any, there
have been no material adverse changes in the financial condition of the
Borrower.

3.7 Licenses.  The Borrower possesses adequate licenses, permits, franchises,
patents, copyrights, trademarks and trade names, or rights thereto, to conduct
its business substantially as now conducted and as presently proposed to be
conducted.

3.8 Taxes.  The Borrower has filed all tax returns required to be filed and
either paid all taxes shown thereon to be due, including interest and penalties,
which are not being contested in good faith and by appropriate proceedings, or
provided adequate reserves for payment thereof, and the Borrower has no
information or knowledge of any objections to or claims for additional taxes in
respect of federal income or excise profit tax returns for prior years.

3.9 Public Utility Holding Company Act.  The Borrower is not a public utility
company within the meaning of the Public Utility Holding Company Act of 1935, as
amended, and is engaged solely in the aggregation and marketing of Full
Requirements Service in the United States or other activities in which
energy-related companies are permitted to engage pursuant to 17 C.F.R. § 250.58.

4. Affirmative Covenants.  The Borrower covenants and agrees with Lender that so
long as any amount remains unpaid on the Revolving Note, Borrower will:

4.1 Maintain Assets.  Maintain and keep its assets, properties and equipment in
good repair, working order and condition and from time to time make or cause to
be made all needed renewals, replacements and repairs so that at all times
Borrower's business can be operated efficiently.

4.2 Insurance.  Insure and keep insured all of its property of an insurable
value under all risk policies in an amount reasonably acceptable to the Lender
and carry such other property insurance as is usually carried by persons engaged
in the same or similar business (and as required by the Security Agreement) all
such insurance to name the Lender as loss payee and additional insured and from
time to time furnish to Lender upon request appropriate evidence of the carrying
of such insurance.

4.3 Financial Information.  Furnish to the Lender:

(a) Within 30 (thirty) days after the end of each month, a set of, respectively,
interim and annual financial statements, including a balance sheet, statement of
cash flow, profit and loss statement and related statements, prepared internally
by Borrower in accordance with generally accepted accounting principles;
4

--------------------------------------------------------------------------------

(b)   Within 90 days after the end of each of Borrower's fiscal years a set of,
respectively, interim and annual financial statements, including a balance
sheet, statement of cash flow, profit and loss statement and related statements,
prepared by Borrower and, compiled for annual statement only, by a public
accounting firm reasonably acceptable to Lender, in accordance with generally
accepted accounting principles;
(c) Within 90 days after the end of the Guarantor's fiscal year, Guarantor shall
provide a financial statement for such year, prepared on a consistent basis and
certified by the Guarantor;
(d) As soon as available and in any event within thirty (30) days after such
returns are filed, a copy of the federal and state income tax return of the
Borrower and Guarantor (including all schedules and exhibits) or amendments
thereto filed for the immediately preceding year;
(e) Within 10 (ten) days after the end of each month, an accounts receivable
aging report in form and substance reasonably acceptable to Lender;
(f) Within 30 (thirty) days after the end of each month, a Borrowing Base
Certificate in substantially the same form as the Certificate attached hereto as
Exhibit A.
(g) Within 30 (thirty) days after the end of each month, a copy of Borrower's
bank statements relating to the following accounts at Comerica Bank:  (i)
Borrower's Operating Account:  Comerica Bank Account XXXX0866; (ii) Borrower
d/b/a Pronto Power's Operating Account:  Comerica Bank Account XXXX7099; (iii)
Borrower's Escrow Operating Account:  Comerica Bank Account XXXX2349; and (iv)
Borrower's CoCo Account:  Comerica Bank Account XXXX7354.
(h) Such other information as the Lender may reasonably request from time to
time.

4.4 Access to Records.  Permit any person designated by Lender, at Lender's
expense upon reasonable prior notice, during regular business hours and without
interruption, to visit and inspect any of its properties, corporate books and
financial records and to discuss its affairs, finances and accounts with the
principal officers of Borrower, all at such reasonable times and as often as
Lender may reasonably request.

4.5 Taxes, Assessments and Charges.  Promptly pay over to the appropriate
authorities all sums for taxes deducted and withheld from wages as well as the
employer's contributions and other governmental charges imposed upon or asserted
against Borrower's income, profits, properties and rental charges or otherwise
which are or might become a lien charged upon Borrower's properties, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves shall have been established on Borrower's books with respect thereto.

4.6 Notification of Changes.  Promptly notify the Lender of:

5

--------------------------------------------------------------------------------

(a) Any litigation actually known to Borrower which might materially and
adversely affect Borrower and Guarantor or any of their respective properties;


(b) The occurrence of any Event of Default under this Agreement or any event of
which Borrower has knowledge and which, with the passage of time or giving of
notice or both, would constitute an Event of Default under this Agreement.


(c) Any material adverse change in the operations, business, properties, assets
or conditions, financial or otherwise, of the Borrower.



4.7 Corporate Existence.  Maintain its corporate existence in compliance with
all applicable statutes, laws, rules and regulations.

4.8 Books and Records.  Keep true and accurate books, records and accounts in
accordance with sound accounting and bookkeeping practices.

4.9 Reimbursement of Expenses.  Promptly reimburse Lender for any and all
reasonable out-of-pocket expenses, and all fees and disbursements, including
attorneys' fees incurred in connection with the performance of this Agreement
and the instruments and documents related thereto, and all expenses relating to
the administration and collection of the Loans to be made hereunder, including
reasonable attorneys' fees.

4.10 Conduct of Business and Maintenance of Existence.  The Borrower will
continue to engage in business of the same general type as now conducted by the
Borrower and any of its affiliates and will preserve, renew and keep in full
force and effect its corporate existence and its rights, privileges and
franchises necessary or desirable in the normal conduct of business.

5. Negative Covenants.  The Borrower hereby covenants and agrees with the Lender
that so long as any amount shall remain unpaid on the Revolving Note, Borrower
will not:

5.1 Merge, Consolidate or Sell.  Merge or consolidate with or into another
entity, or lease or sell all or substantially all of its property and business
to any other entity or entities.  Guarantor shall not sell, dispose or transfer
any ownership interest in the Borrower in a single or series of transactions
without the express consent of the Lender, which consent may be withheld or
granted in Lender's sole and absolute discretion.

5.2 Default on Other Obligations.  Default upon or fail to pay, beyond any
applicable periods of grace, any of its other debts or obligations as the same
mature, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves shall have been established on Borrower's
books with respect thereto.

5.3 Limitation on Liens and Encumbrances.  Except for the interests of Lender,
the Borrower will not at any time create, assume, incur or permit to exist, any
mortgage, lien, pledge, charge, security interest or other encumbrance of any
kind in respect of the Collateral (except such interests of DTE Energy as
described in the Subordination Agreement and such purchase money security
interests granted by Borrower as disclosed to and approved by Lender), or any
other assets, income or revenues of any character, whether heretofore or
hereafter acquired by it.

6

--------------------------------------------------------------------------------

5.4 Limitation on Distributions.   Except with regard to regular distributions
to Guarantor, the Borrower may not make any distributions of cash or property of
any kind whatsoever to its members without the prior written consent of the
Lender which shall also include salaries, bonuses or other compensation payable
to any manager or key employee of the Borrower in amounts in excess of those set
forth in Budgets provided to Lender.

5.5 Negative Pledge.   The Borrower shall not, without Lender's prior written
consent, which consent may be withheld or granted in Lender's sole and absolute
discretion, sell (except inventory in the ordinary course of business), purchase
and/or lease any real or personal property, or other assets or equipment with a
value in excess of $100,000.

5.6 Transactions with Affiliates.  With the exception of actions in the ordinary
course of business with Guarantor, the Borrower will not, directly or
indirectly, pay any funds to or for the account of, make any investment in,
engage in any transaction with or effect any transaction in connection with any
joint enterprise or other joint arrangement with, any Affiliate of the Borrower,
except that the Borrower may make payment or provide compensation (including
without limitation the establishment of customary employee benefit plans) for
personal services rendered by employees and other Persons on terms fair and
reasonable in light of the circumstances under which such services were or are
to be rendered.  As used herein, the term "Affiliate" shall mean: (i) any Person
that directly, or indirectly through one or more intermediaries, controls the
Borrower (a "Controlling Person") or (ii) any Person (other than the Borrower)
which is controlled by or is under common control with a Controlling Person.  As
used herein, the term "control" means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether the ownership of voting securities, by contract or otherwise. 
The term "Person" means an individual, corporation, a partnership, an
association, a trust or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.

5.7 Transactions with Other Persons.  The Borrower shall not enter into any
agreement with any Person whereby any of them shall agree to any restriction on
the Borrower's right to amend or waive any of the provisions of this Agreement.

5.8 Use of Proceeds.  The proceeds of the Loan will be used by the Borrower
solely used to re-finance Borrower's existing debt with a secured lender and for
general   corporate purposes.  The Borrower shall not use the proceeds of the
Loan for any other purpose.

6. Defaults.

6.1 Event of Default.  Any one or more of the following events shall constitute
an Event of Default:

7

--------------------------------------------------------------------------------

(a) Payment.  Borrower shall fail to pay when due, any payments due under the
Revolving Note; provided, however, that Borrower shall have fifteen (15) days
within which to cure such default; or


(b) Other Covenants or Agreements Herein.  Borrower shall default in the due
performance or observance of any term, covenant or agreement contained in this
Agreement or any of the other Loan Documents and such default shall continue for
a period of thirty (30) days after written notice thereof shall have been given
by Lender to Borrower, or, if such default does not consist of the non-payment
of money and cannot reasonably be cured within thirty (30) days, for such longer
period of time not exceeding ninety (90) days as may be necessary to cure such
default with the exercise of due diligence so long as Borrower is diligently
proceeding to cure such default; or


(c) Insolvency.  Borrower or Guarantor shall (i) become insolvent, (ii) suspend
business, (iii) make a general assignment for the benefit of its creditors, (iv)
admit in writing its inability to pay its debts generally as they mature, (v)
file a petition in bankruptcy or a petition or answer seeking a reorganization,
arrangement with creditors or other similar relief under the Federal bankruptcy
laws or under any other applicable law of the United States of America or any
State thereof, (vi) consent to the appointment of a trustee or receiver for
Borrower or for a substantial part of its property, (vii) be adjudicated a
bankrupt or fail to cause an involuntary petition in bankruptcy to be dismissed
within sixty (60) days after the filing thereof, (viii) take any action for the
purpose of effecting or consenting to any of the foregoing, or (ix) have an
order, judgment or decree entered appointing a trustee, conservator or receiver
for Borrower or for a substantial part of its property, or approving a petition
filed against Borrower seeking a reorganization, arrangement with creditors or
other similar relief under the Federal bankruptcy laws or under any other
applicable law of the United States of America or any State hereof, which order,
judgment or decree shall not be vacated or set aside or stayed within sixty (60)
days from the date of entry; or


(d) Representations and Warranties.  If any material representation or warranty
contained in this Agreement or any of the other Loan Documents or any letter or
certificate furnished or to be furnished to the Lender by the Borrower or
Guarantor pursuant to this Agreement proves to be false in any material respect
as of the date executed or delivered to Lender; or


(e) Judgments.  Judgments against Borrower for the payment of money totaling in
excess of $25,000.00 shall be outstanding for a period of thirty (30) days
without a stay of execution; or


(f) Net Worth Stop.    Borrower shall maintain a Book Net Worth of at least
$3,958,247.69 at all times; or


(g) Material Adverse Change.  Any material adverse change shall occur in the
condition (financial or otherwise) of the Borrower and Guarantor which, in the
reasonable opinion of the Lender, materially increases its risk with respect to
the Revolving Note; or
8

--------------------------------------------------------------------------------




6.2 Lender's Right on Default.  Upon the occurrence of an Event of Default,
Lender may, at its option and without notice, and subject to the rights of DTE
Energy:  (a) accelerate amounts outstanding on the  Revolving Note and demand
immediate payment in full without presentment or other demand, protest, notice
of dishonor or any other notice of any kind, all of which are expressly waived;
(b) foreclose its lien on the Collateral pursuant to the Security Agreement, as
applicable, or take such other actions available under the terms of this
Agreement and the other Loan Documents; and (c) take such other actions as may
otherwise be available in equity or at law.  All remedies of the Lender shall be
cumulative.

7. Miscellaneous.

7.1 Binding Effect.  The parties hereto agree that this Agreement shall be
binding upon and inure to the benefit of their respective successors in interest
and assigns including any holder of the Revolving Note, provided, however, that
Borrower may not assign or transfer its interest hereunder without the prior
written consent of the Lender.

7.2 Governing Law.  This Agreement and the rights and obligations of the parties
hereunder and under the Revolving Note and any other Loan Documents, shall be
construed in accordance with and governed by the laws of the State of
Minnesota.  Borrower and Guarantor hereby consent to the jurisdiction of the
courts of the State of Minnesota for any actions brought hereon or on the
Revolving Note.

7.3 Notices.  Any notices required or contemplated hereunder shall be effective
upon the placing thereof in the United States mails, certified mail and with
return receipt requested, postage prepaid, and addressed as follows:



 If to Borrower:   SUMMER ENERGY, LLC
800 Bering Drive, Suite 260
Houston, TX 77057-2228
Attn: Jaleea P. George




With a copy to: Kirton McConkie, PC
60 E. South Temple, Suite 1800
Salt Lake City, Utah 84111
Tel: (801) 328-3600
Fax: (801) 212-2006
Attention: Alexander N. Pearson
Email: apearson@kmclaw.com




If to Lender:       BLUE WATER CAPITAL FUNDING, LLC
9855 West 78th Street
Eden Prairie, MN  55344
Attn:  Jeffrey Reed
9

--------------------------------------------------------------------------------






7.4 No Waivers.  No failure or delay on the part of Lender in exercising any
right, power or privilege hereunder and no course of dealing between Borrower
and Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power, or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

7.5 Headings.  The headings of various sections of this Agreement have been
inserted for reference only and shall not be deemed to be a part of this
Agreement.

7.6 Amendment and Waiver.  Neither this Agreement nor any provision hereof may
be modified, waived, discharged or terminated orally, but only by an instrument
in writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.



EXECUTED, as of the year and day first above written.


BORROWER:


SUMMER ENERGY, LLC,
a Texas limited liability company


By: /s/ Jaleea P. George 
Jaleea P. George__________
Its:   CFO




LENDER:
BLUE WATER CAPITAL FUNDING, LLC


By: /s/ Jeffrey Reed 
Jeffrey Reed
Its: Chief Operating Officer




10

--------------------------------------------------------------------------------

 


GUARANTOR:


SUMMER ENERGY HOLDINGS, INC.,
a Nevada corporation




By: /s/ Jaleea P. George 
Jaleea P. George 
Its:   CFO
11

--------------------------------------------------------------------------------



EXHIBIT A


(Borrowing Base Certificate)


12

--------------------------------------------------------------------------------













































































 